2.	Applicant’s election without traverse of the species outlined at pages 1-2 of the reply filed on December 23, 2021 is acknowledged.
Claims 2 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 23, 2021.
3.	Claims 12-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any other multiple dependent claim.  See MPEP § 608.01(n).   Claims 12 and 13 are multiple dependent claims, each of which depends upon multiple dependent claims 3, 5, 6, 9, and 10.  Claim 13 also depends upon multiple dependent claim 12.  Claim 14 is dependent upon improper multiple dependent claims 12 and 13.  Accordingly, the claims 12-14 have not been further treated on the merits.
4.	The preliminary amendment to the specification filed January 29, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph under the title on page 1 of the specification contains new matter because of its incorporation-by-reference to U.S. provisional applications 62/370,270 and 62/530,443.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain 
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	The abstract of the disclosure is objected to because at lines 2 and 3, “drug” is misspelled.  Correction is required.  See MPEP § 608.01(b).
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  At page 2, lines 1 and 2, the chemical group directly attached to the antibody is illegible.  At page 31, line 32,       “e.  g,,” should be re-written as “e.g.,”.  Appropriate correction is required.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  To the extent that claims 3-10 depend upon claim 2)-; however, there is no -S(O2)- group in Formula (II) of claim 2.  It is unclear if the formula is incorrect, or if line 8 should refer to the (S) group rather than to an         -S(O2)- group.  Claim 5 is indefinite because the R substituent at line 5, fifth chemical group, is not defined in the claim or in any claim upon which claim 5 depends.  Claim 5 is indefinite, to the extent that it depends upon claim 2, because the R2 substituent at line 6, last chemical group, is not defined in claim 5 or in claim 2.  Claim 8 is indefinite because the chemical structures for the tradenamed compounds PF-06463377, PF-06456780, PF-06843982, PF-06874082, PF-06852321, PF-06757725, PF-06859944 and PF-06698970 are unknown.  Chemical structures and/or definitions for these tradenamed compounds are not provided in the specification, and do not appear in the prior art.  Claim 9 is indefinite because the substituent R is used in multiple chemical groups used to define ZA1 and ZB.  However, R is not defined in claim 9 or in any claim upon which claim 9 depends.  At claim 9, last two lines, the last two chemical groups recited in the claim are unclear because the C atom to which the (COOR) group is attached is shown as being trivalent.  It is unclear what atom or chemical group is attached to the fourth valence of these carbon atoms. 
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires D to be a cytotoxic moiety.  However, claim 7, which depends upon claim 6, recites that D alternatively can be a therapeutic agent, an anti-viral agent, an immunological agent, a fluorophore, or a non-fluorophore imaging agent.  See claim 7, lines 10-11.  Accordingly, claim 7 embraces compounds which are not embraced within the scope of claim 6, upon which claim 7 depends, and claim 7 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claims 7-10 are objected to because of the following informalities:  At claim 7, line 10, “or” should be inserted after the last comma in the line and before “a”.  At claim 8, line 2, “dolastatin” is misspelled.  At claim 9, last line, “and” should be inserted after the comma and before the last chemical group recited in the claim.  At claim 10, line 3, “and” should be changed to “or”.  Claim 10 does not end with a period.  Appropriate correction is required.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Erlanson et al article (Nature Biotechnology, Vol. 21, pages 308-314).  The Erlanson et al article teaches Extender B + Fragment C (see page 312, Figure 4A), which corresponds to Inventors’ 2 is C1 alkyl; Het is the ring at claim 3, page 122, line 2, third structure; w=1; E is -C(R1)2-, each R1 is H, and r+q+s=2; t=m=n=0; p=1 and Z corresponds to the portion of the compound which is:

    PNG
    media_image1.png
    140
    338
    media_image1.png
    Greyscale
; and D is an active agent or a moiety capable of binding to any active agent, i.e. caspase-3.  Alternatively, r=q=s=t=m=n=p=0; and Z corresponds to the remainder of the compound which is a substituted C2 alkyl, i.e. is:

    PNG
    media_image2.png
    136
    485
    media_image2.png
    Greyscale
.
	Other correspondences between compound 5 of the Erlanson et al article and Inventors’ Formula (I) are also present.
	With respect to instant claim 9, each of ZA1, ZA2, and ZB can be absent, and therefore to the extent that the compound of the Erlanson et al article meets the requirements of Inventors’ Formula (I) in which p=0, the Erlanson et al article also meets the requirements of instant claim 9.  Alternatively, for example, the compound of the Erlanson et al article meets the requirements of Inventors’ Formula (I) in which p=1, one of ZA1 and ZB is -S- and the other is -C1-alkyl-, and ZA2 is absent.
12.	Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Erlanson et al article (Nature Biotechnology, Vol. 21, pages 308-314) as applied against claims  by Epenetos (U.S. Patent Application Publication 2003/0017163) and Stanek et al (U.S. Patent Application Publication 2019/0111157).  The Erlanson et al article teaches Extender B + Fragment C comprising a caspase-3 component corresponding to Inventors’ D moiety, but does not describe caspase 3 as being cytotoxic or therapeutic.  Epenetos teaches that caspase-3 is cytotoxic.  See, e.g., paragraphs [0029] and [0036].  Stanek et al teach that caspase-3 is a therapeutic polypeptide.  See paragraph [0128].  Accordingly, Epenetos and Stanek et al are evidence that the compound of the Erlanson et al article meets the requirements of instant claims 6 and 7, and are evidence that the compound of the Erlanson et al article anticipates these two claims.
13.	Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braisted et al (U.S. Patent Application Publication 2003/0013125).  Braisted et al teach compound 16 at paragraph [0204], which meets the requirements of Inventors’ Formula (I) in which R2 is C1 alkyl; Het is the ring at claim 3, page 122, line 2, third structure; w=1; E is 
-C(R1)2-, each R1 is H, and r+q+s=2; t=m=n=0; p=0, 1, or 2, and Zp-D is S-S-CH2-CH2-NH2.  The amino group is capable of binding to an active agent.  Alternatively, Zp is S-S-, and D is a substituted alkyl which is -CH2-CH2-NH2.  With respect to instant claim 7, p=1, Z is -S-, and D is cysteamine, which is a therapeutic agent.  With respect to instant claim 9, p=1, one of ZA1 and ZB is -S- and the other is absent, and ZA2 is absent.
14.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent Application 2005-330229.  The Japanese Patent Application ‘229 teaches compound 4 (see page 18), which meets the requirements of Inventors’ Formula (I) in which R2 is C1 alkyl; Het is the ring at claim 3, page 122, line 4, fifth structure, and claim 4, page 123, line 1, first structure; w=1; E is -C(R1)2-, each R1 is H, and r+q+s=2; t=m=n=0; p=1 and Z is an .
15.	Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious a compound having the species’ chemical structure.
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  With respect to instant claim 8, the prior art of record does not teach or render obvious a compound having the recited structure in which D is dolastatin, MMAD, MMAE, MMAF, or PF-06380101. There is no teaching, motivation, or any other type of suggestion in the prior art of record to modify one of these drugs with the sulfonyl-heteroaryl-containing compound as is recited in formula (I) of instant claim 1.  With respect to instant claim 10, the prior art of record does not teach or render obvious a compound comprising one of the two Z groups recited in the claim.  While the groups per se are known in the prior art, e.g., as a linker for antibody conjugates, there is no teaching, motivation, or any other type of suggestion in the prior art of record to combine these groups with the sulfonyl-heteroaryl-containing compound as is recited in formula (I) of instant claim 1.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 20, 2022